UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1682



STEVE STONE,

                                             Petitioner - Appellant,

          versus


STATE OF OHIO; JOANN F. SCOTT,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-03-19)


Submitted:   September 10, 2003           Decided:   October 10, 2003


Before WIDENER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steve Stone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steve Stone appeals the district court’s order dismissing this

case pursuant to the domestic relations exception to federal

diversity jurisdiction.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Stone v. Ohio, No. CA-03-19 (W.D.N.C.

filed May 16, 2003; entered May 19, 2003).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2